Citation Nr: 0802474	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran had served on active duty from February 1952 to 
February 1954.  He was a prisoner of war (POW) during the 
Korean War from October 27, 1952, to August 27, 1953.  The 
appellant is the veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO).  The appellant 
testified before a Decision Review Officer at the RO in 
February 2006; a transcript of this hearing has been included 
in the claims folder.


FINDINGS OF FACT

1.  According to the death certificate, the veteran's cause 
of death was massive crushing injuries to the head and chest 
following a motor vehicle accident; there were no other 
contributing diseases or injuries, and no autopsy was 
performed. 

2.  At the time of his death, service connection was in 
effect for shrapnel fragment wound to the right upper arm, 
Muscle Group VI (MG) (30 percent disabling); shrapnel 
fragment wound to the left hand and wrist, MG IX (10 percent 
disabling); hypertrophic gastritis with duodenitis (10 
percent disabling); shrapnel fragments to the left knee, 
right forearm, inner canthus, right eye, and the left antrum 
(all 0 percent disabling).  His combined disability 
evaluation was 50 percent.

3.  There is no competent evidence indicating that a 
disability of service origin, to include heart disability, 
caused or combined in any way to accelerate the veteran's 
death or rendered him materially less able of resisting the 
cause of death.


CONCLUSIONS OF LAW

1.  The motor vehicle accident that resulted in the veteran's 
death was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. § 3.159 (2007).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2005, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  This letter informed the appellant 
that VA would assist her in obtaining evidence necessary to 
support her claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send medical records showing a relationship 
between the veteran's service-connected disabilities and the 
cause of his death, or to provide a properly executed release 
so that VA could request the records for her.  The appellant 
was also specifically asked to provide to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Since the claim herein is being 
denied, such matters are moot.  Despite this, the appellant 
was provided with the provisions of the Dingess decision in 
May 2006.

Finally, the CAVC has held that the VCAA notice in a cause of 
death case must be tailored to the specific requirements of 
this type of claim.  Specifically, it was determined that the 
notice must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The Board finds that the VCAA notice provided in 
February 2005 satisfies the requirements of the Hupp 
decision.  It informed the appellant of the conditions that 
had been service-connected at the time of the veteran's death 
and of the types of evidence needed to connect the veteran's 
cause of death to these service-connected disorders.  
Therefore, a remand to comply with the Hupp decision 
requirements is not necessary in this case.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or to render medical opinions.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay testimony is competent, however, to establish 
that observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person may provide eyewitness 
account of medical symptoms).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  Barr v. Nicholson, 20 Vet. App. 528 
(2007).

If a veteran is a former POW, the following diseases shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of §3.307 are also 
satisfied:
*	Psychosis. 
*	Any of the anxiety states. 
*	Dysthymic disorder (or depressive neurosis). 
*	Organic residuals of frostbite, if it is determined that 
the veteran was interned in climatic conditions 
consistent with the occurrence of frostbite. 
*	Post-traumatic osteoarthritis. 
*	Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, 
congestive heart failure, arrhythmia). 
*	Stroke and its complications. 
(2) If the veteran:
(i) Is a former prisoner of war and;
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: 
        Avitaminosis.  
        Beriberi (including beriberi heart disease).  
        Chronic dysentery.  
        Helminthiasis.  
        Malnutrition (including optic atrophy associated with 
malnutrition).  
        Pellagra.  
        Any other nutritional deficiency.  
        Irritable bowel syndrome.  
        Peptic ulcer disease.  
        Peripheral neuropathy except where directly related to 
infectious causes.  
        Cirrhosis of the liver  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The appellant has claimed that the veteran's heart disease, 
which should have been service-connected due to his status as 
a POW, played a role in the motor vehicle accident that 
resulted in his death.

The veteran's death certificate indicated that his cause of 
death was massive crushing injuries to the head and chest as 
the result of a motor vehicle accident.  There was no autopsy 
performed.  No other diseases or injuries were listed on the 
death certificate as contributing to his cause of death.

At the time of the veteran's death, service connection was in 
effect for shrapnel fragment wound to the right upper arm, 
Muscle Group VI (MG) (30 percent disabling); shrapnel 
fragment wound to the left hand and wrist, MG IX (10 percent 
disabling); hypertrophic gastritis with duodenitis (10 
percent disabling); shrapnel fragments to the left knee, 
right forearm, inner canthus, right eye, and the left antrum 
(all 0 percent disabling).  His combined disability rating 
was 50 percent.  

The appellant testified at a personal hearing at the RO in 
February 2006.  It was noted that the veteran had been a 
full-time construction worker, a physically demanding 
occupation (which was confirmed on the death certificate).   
She stated that the veteran's motor vehicle accident had 
occurred in December 1988 and that the State Troopers had 
linked the accident to ice on the bridge he was driving over.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death has not been established.  There is no 
suggestion in the available record that the veteran's motor 
vehicle accident in 1988 had any relationship to his period 
of service that concluded in February 1954.  Nor is there any 
suggested etiological relationship between the veteran's 
service-connected shrapnel fragment wounds and his fatal 
accident.  None of these injuries were noted on the death 
certificate as playing any contributory role in his death.  

The appellant has argued that the veteran should have been 
service-connected for heart disease, which she believes 
played some role in his accident and maintains that heart 
disease was the result of the veteran's time as a POW.  While 
it is true that service connection for atherosclerotic heart 
disease and its complications, to include a myocardial 
infarction, can be presumptively service-connected if it 
develops to a compensable degree at any time after discharge 
in former POWs, the appellant has not presented any competent 
evidence that suggests an etiological relationship between 
the heart disease that the veteran had and the car accident 
that resulted in his death.  There is also no evidence that 
the veteran had contracted beriberi during his time in 
captivity.  Therefore, there is no basis to presume service 
connection for beriberi heart disease.  However, as already 
noted, even if the veteran had beriberi heart disease, there 
is no suggestion in the available record that such disease 
played any causative role in his fatal accident.  Rather, the 
appellant had indicated that she had been told by the police 
at the time that icy conditions had caused the accident.  
Thus, service connection for the cause of the veteran's death 
cannot be awarded based on the evidence currently of record.

The Board has also noted the appellant's allegation that the 
veteran's service-connected disorders should have been 
evaluated as 100 percent disabling for the ten years prior to 
his death, thus warranting benefits pursuant to 38 U.S.C.A. 
§ 1318 (2007).  However, these conditions were not 100 
percent disabling for the ten year period prior to his death; 
moreover, there was no claim for increased evaluations 
pending at the time of the veteran's death.  Therefore, it is 
found that the provisions of 38 U.S.C.A. § 1318 are not for 
application in the appellant's case.

An appellant's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); 
Jandreau; Buchanan.  In the instant case, however, the 
evidence of record does not demonstrate that the appellant 
has the requisite expertise to render a medical diagnosis or 
to comment on a question of medical causation or aggravation. 

The appellant's contentions have been carefully and 
sympathetically considered; however, these contentions are 
outweighed by the absence of any medical evidence to support 
the claim.  The Board reiterates that although presumptive 
service connection is available for heart disease for a POW, 
there is no medical evidence indicating that the veteran's 
heart disease played any role in his death.  Thus, service 
connection is not warranted.

In denying this claim, the Board does not wish in any way to 
diminish the veteran's heroic and well-decorated Korean War 
service, which included being a POW from October 27, 1952, to 
August 27, 1953.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


